PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/649,221
Filing Date: 3 Jun 2015
Appellant(s): Rege et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 USC 112 (new matter) rejection of claims 1, 3, 5-13, 28.

(2) Response to Argument

I. 35 USC 103, over Prencipe et al. in view of Kohli et al.
	
	a.	Appellant argues that the claims are not obvious over the prior art since “Prencipe appears to mention zinc phosphate in only one place—among a list of numerous zinc salts” (p. 4).
	However, this argument was made previously and found to be unpersuasive by the Board in their decision filed 04/19/2019.  The Board stated, “The fact that Principe 
	
b.	Appellant argues, despite the teaching in Kohli et al. of a range of “at least 1%” for arginine, “The Office has not demonstrated that one of skill in the art would have been motivated to specifically select ‘about 5% arginine’ form a range of ‘at least 1%’ (p. 5).
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 quoting In re Wertheim, 541 F.2d 257).
Here a prima facie case of obviousness exists insofar as the claimed range of about 5% lies inside the “at least 1%” range disclosed by Koli et al.

c.	Appellant argues that the claimed invention is patentable over the prior art insofar as the claimed composition “specifically demonstrates unexpected advantages over formulations as disclosed in Prencipe or Kohli” (p. 7), i.e. “arginine enhances the deposition of zinc form zinc phosphate” (Id.).
However, the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 
No evidence has been presented demonstrating enhanced deposition of zinc from zinc phosphate by way of arginine.  The instant Specification, at Table 3 (p. 23) and without arginine.  However, because there is no showing of zinc deposition from zinc phosphate without arginine, it would be speculation to simply state that arginine enhanced deposition of zinc.  
Further, it is doubted that arginine would have this effect since the mean percentage of zinc from zinc citrate without arginine was higher (0.54%) compared to the mean percentage of zinc from zinc citrate with arginine (0.42%).  
Nevertheless, the instant Specification provides a possible reason for the increase in mean percentage of zinc from zinc phosphate (0.58%) compared to the mean percentage of zinc from zinc citrate (0.48%), i.e. “On a molar basis, zinc phosphate contains greater zinc than equal weight of zinc citrate.  This may account for the greater zinc detected on the enamel treated with zinc phosphate paste” (p. 21, para. [0046]).
d.	Appellant argues that Example 2 in the instant Specification “shows superior efficacy towards acid challenge compared to the control dentifrice 1% zinc citrate” (p. 8).
However, the results of the acid challenge should not have been surprising insofar as Appellant admits in the BACKGROUND section of the Specification, “Heavy metal ions, such as zinc, are resistant to acid attack” (see para. [0003]).
active ingredient that comprises a zinc ion source” [emphasis added] (p. 2, para. [0020]).
The Examiner also acknowledged the teaching of Glandorf et al. (US 2008/0138298), teaching use of water-insoluble zinc compounds such as zinc phosphate for preventing and controlling oral cavity conditions including dental erosion (see p. 8-9 of Final Rejection filed 11/04/2020).
Moreover, the combination of zinc phosphate with arginine would have been expected to provide enhanced resistance to acid challenge since arginine is a basic amino acid.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.